Citation Nr: 1025377	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 1999 for 
non-service-connected death pension benefits as an adult helpless 
child of the Veteran.

2.  Whether the appellant's countable income is excessive for 
receipt of non-service-connected death pension benefits as an 
adult helpless child of the Veteran, to include the issue of 
whether her unreimbursed medical expenses may be excluded from 
her countable income.  


REPRESENTATION

Appellant represented by:	Larry Stokes, attorney



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 
1945.  The Veteran died in September 1970.  The appellant is the 
Veteran's adult helpless child.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

The administrative history is summarized as follows: In February 
2004, the RO determined that the appellant was eligible for VA 
non-service-connected death pension benefits as an adult helpless 
child of the Veteran, with an effective date of May 3, 1999; 
however it was further determined that non-service-connected 
death pension benefits were not warranted because her countable 
income was excessive.  The appellant disagreed, and asserted that 
certain unreimbursed medical expenses should be excluded from her 
countable income.  In August 2004, the RO again determined that 
non-service-connected death pension benefits were not warranted 
because her countable income was excessive.  In November 2005, 
the RO determined that non-service-connected death pension 
benefits were warranted.  The appellant subsequently asserted 
that certain unreimbursed medical expenses should be excluded 
from her countable income.  In April 2006, the RO denied her 
request for exclusion of unreimbursed medical expenses from her 
countable income, stating that she was being paid at the maximum 
rate, and that she was considered to have no countable income.  
In May 2007, the RO terminated the appellant's non-service-
connected death pension benefits after it determined that her 
countable income was excessive, due to receipt of Social Security 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant was scheduled to appear for a hearing at the 
Central Office in September 2009.  She failed to report for her 
scheduled hearing.  However, in December 2009, she stated that 
she had never been notified of her scheduled hearing.  The Board 
subsequently determined that although her attorney had been 
notified of the hearing, she had not been notified.  Therefore, 
in June 2010, her motion to reschedule her hearing was granted.  
In this regard, the motion states that another hearing was 
requested at the Central Office.  However, internal 
correspondence states that on June 22, 2010, the request was 
changed to a videoconference hearing.   The internal 
correspondence further states that the RO has requested that the 
claims files be returned to them to schedule the videoconference 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge at the RO in Milwaukee, 
Wisconsin, in the order that the request 
was received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


